UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7039



KENNETH DELBRIDGE,

                                               Plaintiff - Appellant,

          versus


STEPHEN M. DEWALT, Warden,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-05-1487-1-BEL)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Delbridge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kenneth   Delbridge,    a   federal   prisoner,    appeals     the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Delbridge v. Dewalt, No. CA-05-1487-1-BEL

(D. Md. June 24, 2005).       We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -